IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50498
                         Summary Calendar



RICHARD CONNER; CHRIS CONNER,

                                         Plaintiffs-Appellees,


versus

TRAVIS COUNTY TEXAS, ET AL.,

                                        Defendants,

TRAVIS COUNTY TEXAS; JOHN DOES 1 TO 10;
FRED MCAFEE, Travis County Sheriff’s Deputy,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 95-CV-648
                        - - - - - - - - - -
                            June 16, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     As an initial matter, this court must address the basis of

its jurisdiction over this appeal.   Cantu v. Rocha, 77 F.3d 795,

802 (5th Cir. 1996).   With respect to the portion of the appeal

challenging the denial of summary judgment based on McAFee and


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50498
                              - 2 -

Keel’s qualified and official immunity, the order is immediately

appealable as based on an issue of law despite the district

court’s determination that disputes of fact remain.    Id. at 804;

Behrens v. Pelletier, 116 S. Ct. 834, 840 (1996); Johnson v.

Jones, 115 S. Ct. 2151, 2159 (1996).

     The district court did not err by denying summary judgment

on the issues of qualified immunity.   Viewing the evidence in the

light most favorable to Conner, there is a genuine issue of

material fact whether McAfee and Keel’s conduct was objectively

reasonable or in good faith.    See Nerren v. Livingston Police

Dept., 86 F.3d 469, 472-74(5th Cir. 1996); Baker v. Putnal, 75

F.3d 190, 199 (5th Cir. 1996); City of Lancaster v. Chambers, 883

S.W.2d, 650, 656 (Tex. 1994).

     APPEAL DISMISSED IN PART, AFFIRMED IN PART.